Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Status of Claims
Claims 1, 4, 12, 19-21 and 23-29 are currently pending. Claims 1, 20 and 27-29 have been amended by Applicants’ amendment filed 03-24-2021. No claims have been added or canceled by Applicants’ amendment filed 03-24-2021.

Applicant's election without traverse of Group I, claims 1-15 and 18 (claims 2, 3, 5-11, 13-15 and 18, now canceled), directed to a method of determining amounts of lipids in a human suspected of having breast cancer, breast disease, or lung cancer, and the election of Species as follows:
Species (A): wherein the disease type is lung cancer, specifically, non-small cell type lung cancer (claims 1 and 4);
Species (B): wherein the at least five lipids in the lipid panel are: PC(18:2/18:1), PC(18:2/18:0), PC(22:6/16:0), PC(18:2/16:0), SM(18:1/16:0), and lysoPCpmg(12:0) such as recited in claims 2, 3 and 12 (claim 1);
Species (C): wherein the sample type is blood (whole, serum or plasma) (claim 7);
Species (D): wherein the predictive model is machine learning (claim 11), in the reply filed on August 30, 2018 was previously acknowledged.  

Applicant's Supplemental election of: 
Species (E): species election of lipids as recited in claim 20 (claim 20); 
Species (F): species election of lipid set depending from claim 19 is claim 27 (claim 27); and


Upon further consideration, the Examiner has rejoined the species of lipids in the lipid set to include PC(36:1) and PC(36:2) as recited in instant claim 1 because examination of all species together do not represent undue burden.

The examiner previously rejoined the species LysoPC(16:0), PC(16:0/16:0), PC(18:0/18:1), CE(20:4), PC(32:0) and SM(18:1/24:1), in the Office Actions mailed June 3, 2019 and October 24, 2019. The lipids species are the only rejoined lipids that are recited in the amendment to instant claim 1, in the reply filed March 24, 2021. 

Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election of invention has been treated as an election without traverse (MPEP § 818.03(a)).

Claims 16 and 17 (now canceled) were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim.

Claims 2, 3, 5, 6, 8 and 10 (all claims, now canceled) were previously withdrawn, and claims 19, 23 and 25-29 are newly withdrawn, from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on April 27, 2018.

The restriction requirement was deemed proper and was made FINAL.

The claims will be examined insofar as they read on the elected species.

A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144) See MPEP § 821.01. 

Therefore, claims 1, 4, 12, 20, 21 and 24 are under consideration to which the following grounds of rejection are applicable. 

Priority
The present application filed February 28, 2018 claims priority to US Provisional Patent Application 62/464,891, filed February 28, 2017; and US Provisional Patent Application 62/608,180, filed December 20, 2017.

Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of the first paragraph of 35 U.S.C. 112. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, US Provisional Patent Application 62/464,891, filed February 28, 2017 and US Provisional Patent Application 62/608,180, filed December 20, 2017 fail to provide adequate support or enablement in the manner provided by the first paragraph of 35 U.S.C. 112 for one or more claims of this application. The specific method steps recited in independent claim 1 does not have support for wherein the at least five lipids including, for example, PC(18:0/18:1); PC(18:0/20:3); PC(16:0/20:4); PC(16:0/22:5); PC(18:0/18:2); PC(18:1/18:2); PC(16:0/22.6); PC(16:0/18:2); and SM(d18:1/16:0). Therefore, the priority date for the presently claimed invention is February 28, 2018, the filing date of US Patent Application No. 15/908,500. 


Withdrawn Objections/Rejections
Applicants’ amendment and arguments filed March 24, 2021 are acknowledged and have been fully considered. The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below are herein withdrawn. 

Claim Objection – Markush Language
The objection to claim 1 is withdrawn due to Applicant’s amendment of the claim to recite “selected from the group consisting of a blood sample, a serum sample, and a plasma sample” in the reply filed 03-24-2021.

Double Patenting
The provisional rejection of claims 1, 4 and 24 is withdrawn on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 10-17, 22-27, 41 and 43-48 of copending US Patent Application No. 13/805,352 due to Applicant’s abandonment of the Application.


Maintained Objections/Rejections
Claim Rejections - 35 USC § 112(b)
The rejection of claims 12 and 20 is maintained, and claims 1, 4, 21 and 24 are newly rejected, under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 s indefinite for the recitation of a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim), since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, for example, claim 1 recites the broad range or limitation of at least five lipids 
Claim 20 is indefinite for the recitation of the term “the lipids in the lipid set” in line 1 because there is insufficient antecedent basis for the term “the lipids” in the claim because claim 1, lines 8-9 recite the term “the exosomal lipids in the lipid set”. Moreover, it is unclear whether the term “the lipids in the lipid set” are referring to the “exosomal lipids in the lipid set” recited in claim 1, “the at least five lipids” recited in claim 1, or whether the term refers to some other lipid set and, thus, the metes and bounds of the claim cannot be determined.
Claims 4, 12, 21 and 24 are indefinite insofar as they ultimately depend from claim 1.

Claim Rejections - 35 USC § 112(d)
The rejection of claim 12 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends..
Claim 12 recites the lipids “PC(18:1/18:0)” and “SM(18:1/16:0)”. However, claim 1 from which claims 12 ultimately depends does not recite “PC(18:1/18:0)”, and recites “SM(d18:1/16:0)”. Thus, claim 12 is an improper dependent claim and does not further limit the subject matter of the claim upon which it depends. 
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements

Claim Rejections - 35 USC § 102
Please Note: the references have been modified slightly in view of Applicant’s amendments and arguments filed 03-24-2021.


The rejection of claims 1 and 4 is maintained, and claims 20, 21 and 24 are newly rejected, under 

201301009592, published May 2, 2013) as evidenced by HMBD (Human Metabolome Database, 2021, 1-13).
Regarding claims 1, 4, 20, 21 and 24, Fan et al. teach methods to determine the presence or absence of one or more cancer types in an animal, wherein the amounts of lipids in a sample such as a bodily fluid or treatment thereof from an animal are used with a predictive model to make the determination, such that the lipid amounts can be measured using mass spectrometry, wherein the animal includes humans (corresponding to determining lipid amounts; cancer; predictive model; and mass spectrometry, claims 1 and 11) (Abstract; and paragraph [0014]). Fan et al. teach that early detection is associated with better treatment options and improved outcome (interpreted as early stage NSCLC, claim 24) (paragraph [0003], lines 3-4). Fan et al. teach that in some embodiments, the lipid set comprises no more than 100,000 lipids; and that the lipid set comprises one or more lipids selected from a lipid set selected from, for example, CE, DAG, FA, LysoPC, LysoPA, LysoPC-pmg, LysoPS, PC-pmg, TAG, SM, DMP and LysoPI (paragraphs [0006]; and [0007], lines 1-13). Fan et al. teach that bodily fluids include blood, serum or plasma (corresponding to blood or plasma, claim 1) (paragraph [0005]). Fan et al. teach the detection of phosphatidylcholines in the exosomal fraction including: PC(34:2), PC(36:4), PC(36:1), PC(36:2), PC(36:3), PC(36:4), PC(38:3), PC(38:5), PC(38:6) (interpreted as lipids as recited in claim 1, claim 1) (paragraphs [0020-[0021]; and Figures 2, 3 and 4). Fan teach that the at least one cancer type comprises lung cancer, wherein the one or more lipids in the lipid set is selected from the group including: MAG(18:0), TAG(52:2), TAG(52:5), TAG(54:6), CE(20:4), PC(34:6), PC(32:0) (interpreted as encompassing PC(16:0/16:0), SM(34:1), SM(42:2), LysoPC(16:0) and LysoPC-pmg(12:0) (corresponding to lung cancer; and at least five lipids, claims 1, 12 and 20) (paragraphs [0007], lines 33 and 35; [0008]; and [0010], lines 6-7 and 13), wherein PC(16:0/16:0) is also known as PC(32:0) as evidenced by HMBD (pg. 2, Synonyms). Fan et al. teach that lipids including phosphatidyl cholines are detected in the exosomal fraction (corresponding to isolating exosomes) (paragraphs [0021]-[0022]; and Figures 3 and 4). Fan et al. teach that treatment of a bodily fluid can include any suitable method including ultra-centrifugation (interpreted as encompassing exosomes), wherein the same (e.g., a bodily fluid extract or lipid microvesicle fraction of blood plasma) comprises a concentration of lipid microvesicles that is higher than normally found in the body (corresponding to isolating exosomes; and ultra-centrifugation, claim 1) (paragraph [0054], lines 1-5 and 14-18). Fan et al. teach that mass spectrometry methods can comprise any suitable method including MALDI, GC/MS and LC/MS (interpreted as determining lipids by mass spectrometry, claim 1) (paragraph [0080]). Fan et al. teach that mass spectra analysis including comparison of masses to known masses, chromatographic retention times (e.g., for GC/MS or LC/MS), and mass fragmentation patterns including comparisons of characteristics with databases such as databases of standards (paragraph [0082]). Fan et al. teach that a predictive model can comprise any suitable model for determining the presence or absence of one or more cancer types including machine-learning methods (elected species) and partial least squares (PLS) (corresponding to machine-learning methods; and encompassing LASSO and random forest) (paragraph [0084], lines 1-2 and 7-10). Fan et al. teach that blood was drawn from human diagnosed with breast cancer, a human diagnosed with the lung cancer including non-small-cell lung carcinoma (NSCLC) (elected species), and healthy (cancer-free) humans (corresponding to NSCLC; and encompassing early stage, claims 1, 4, 21 and 24) (paragraph [0087], lines 1-4).
Fan et al. do not specifically exemplify at least two additional lipid species as recited in instant claim 12.
Fan et al. meets all the limitations of the claims and, therefore, anticipates the claimed invention.

Response to Arguments
Applicant’s arguments filed March 24, 2021 have been fully considered but they are not persuasive. Applicants essentially assert that: (a) Applicant has amended claim 1 to recite that at least one of the at least five lipids is selected from the group consisting of PC(18:2/18:1), PC(18:2/18:0), PC(22:6/16:0), PC(18:2/16:0), PC(16:0/16:0), PC(18:0/18:1), PC(18:0/20:3), PC(16:0/20:4), PC(16:0/22:5), PC(18:0/18:2), PC(18:1/18:2), PC(16:0/22:6), PC(16:0/18:2), PC(20:3/18:0), PC(20:4/16:0), and PC(22:5/16:0) (Applicant Remarks, pg. 7, last partial paragraph).
Regarding (a), as provided in the 35 USC 112(b) rejection supra, claim 1 is indefinite for the recitation of a broad range or limitation together with a narrow range or limitation that falls within the Fan et al. teach the detection of phosphatidylcholines in the exosomal fraction including PC(32:0), wherein PC(16:0/16:0) is also known as PC(32:0) as evidenced by HMBD (interpreting PC(36:0) is also known as PC(16:0/16:0); and comprising at least five lipids in the lipid set as recited). Thus, the rejection of record is maintained.

Claim Rejections - 35 USC § 103
Please Note: the references have been modified slightly in view of Applicant’s amendments and arguments filed 03-24-2021.

The rejection of claims 1, 4 and 24 is maintained, and claims 12, 20, 21 and 24 are newly rejected, under 35 U.S.C. 103 as being unpatentable over Fan et al. (US Patent Application Publication No. 201309592, published May 2, 2013; of record) as evidenced by Marien et al. (International Journal of Cancer, 2015, 137, 1539-1548; and Supplemental Data, 2015, 137, 1-9; of record); and Chughtai et al. (Journal of Lipid Research, 2013, 54, 333-344); and Pastural et al. (US Patent Application Publication No. 20120202188, published August 9, 2012); and HMBD (Human Metabolome Database, 2021, 1-13).
Regarding claims 1, 4, 12, 20, 21 and 24, Fan et al. teach methods to determine the presence or absence of one or more cancer types in an animal, wherein the amounts of lipids in a sample such as a bodily fluid or treatment thereof from an animal are used with a predictive model to make the determination, such that the lipid amounts can be measured using mass spectrometry, wherein the animal includes humans (corresponding to determining lipid amounts; cancer; predictive model; and mass spectrometry, claim 1) (Abstract; and paragraph [0014]). Fan et al. teach that early detection is associated with better treatment options and improved outcome (interpreted as early stage NSCLC, claim 24) (paragraph [0003], lines 3-4). Fan et al. teach that in some embodiments, the lipid set comprises no more than 100,000 lipids; and that the lipid set comprises one or more lipids selected from a lipid set selected from, for example, CE, DAG, FA, LysoPC, LysoPA, LysoPC-pmg, LysoPS, PC-pmg, TAG, SM, DMP and LysoPI (paragraphs [0006]; and [0007], lines 1-13). Fan et al. teach that bodily fluids include blood, serum or plasma (corresponding to blood or plasma, claim 1) (paragraph [0005]). PC(36:1), PC(36:2), PC(36:3), PC(36:4), PC(38:3), PC(38:5), PC(38:6) (interpreted as encompassing the lipids as recited in claim 1, claim 1) (paragraphs [0020]-[0021]; and Figures 2, 3 and 4), wherein heterogeneous lipid distributions within is known in the art, such that four of the most abundant lipid species are PC(16:0/16:0), PC(16:0/18:1), PC(18:1/18:1), PC(18:0/18:1), and SM(d18:1/16:0) are localized in viable tumor regions as evidenced by Chughtai et al. (Abstract; pg. 337, col 1, first full paragraph; and Figure 4). Fan teach that the at least one cancer type comprises lung cancer, wherein the one or more lipids in the lipid set is selected from the group including: MAG(18:0), TAG(52:2), TAG(52:5), TAG(54:6), CE(20:4), PC(34:6), PC(32:0), SM(34:1), SM(42:2), LysoPC(16:0) and LysoPC-pmg(12:0) (interpreted as lung cancer; at least five lipids including lysoPCpmg (12:0), LysoPC(16:0), CE (20:4), claims 1, 12 and 20) (paragraphs [0007], lines 33 and 35; [0008]; and [0010], lines 6-7 and 13), wherein PC(16:0/16:0) is also known as PC(32:0) as evidenced by HMBD (pg. 2, Synonyms). Fan et al. teach the detection of cancer such as lung cancer including NSCLC by detecting lipids such as the broader genus of lipids such as; PC(32:1), PC(34:2), PC(36:1), PC(36:2), PC(36:3), PC(36:4), PC(38:3), PC(38:6) and SM(34:1) (interpreted as encompassing the lipids as recited in claim, claim 1) (paragraphs [0007]; [0008]; and [0010]). Fan et al. teach that lipids including phosphatidyl cholines are detected in the exosomal fraction (corresponding to isolating exosomes) (paragraphs [0021]-[0022]; and Figures 2-5), wherein it is known that fragmentation patterns of phosphatidylcholine by MS/MS include PC (18:2/16:0) and PC(16:0/22:5) as evidenced by Pastural et al. (paragraph [0020]; and pg. 22, Table 15). Fan et al. teach that treatment of a bodily fluid can include any suitable method including ultra-centrifugation (interpreted as encompassing exosomes), wherein the same (e.g., a bodily fluid extract or lipid microvesicle fraction of blood plasma) comprises a concentration of lipid microvesicles that is higher than normally found in the body (corresponding to isolating exosomes; and ultra-centrifugation, claim 1) (paragraph [0054], lines 1-5 and 14-18). Fan et al. teach that mass spectrometry methods can comprise any suitable method including MALDI, GC/MS and LC/MS (interpreted as determining lipids by mass spectrometry, claim 1) (paragraph [0080]). Fan et al. teach that mass spectra analysis including comparison of masses to known masses, chromatographic retention times (e.g., for GC/MS or LC/MS), and mass fragmentation patterns comparisons of characteristics with databases such as databases of standards (paragraph [0082]). Fan et al. teach that a predictive model can comprise any suitable model for determining the presence or absence of one or more cancer types including machine-learning methods (elected species) and partial least squares (PLS) (corresponding to machine-learning methods; and encompassing LASSO and random forest) (paragraph [0084], lines 1-2 and 7-10). Fan et al. teach that blood was drawn from human diagnosed with breast cancer, a human diagnosed with the lung cancer including non-small-cell lung carcinoma (NSCLC) (elected species), and healthy (cancer-free) humans (corresponding to NSCLC, claims 1, 4 and 21) (paragraph [0087], lines 1-4), wherein it is known that non-small cell lung cancer is characterized by dramatic changes in phospholipid profiles and that 91 phospholipid species were identified that were differentially expressed in cancer versus non-malignant tissues, wherein NSCLC specimens were selected based on stage (I-IIIa) as evidenced by Marien et al. (Abstract; and pg. 1540, col 2, first full paragraph, lines 1-9).
Although Fan et al. do not specifically exemplify two additional lipid subspecies in a lipid set selected from the group consisting of PC(18:2/18:1), PC(18:2/18:0), PC(22:6/16:0), PC(16:0/16:0), PC(18:2/16:0), PC(22:6/16:0), PC(18:0/20:3), SM(18:1/16:0), and SM(18:1/24:1); Fan et al. do teach the analysis and detection of samples obtained from patients with lung cancer including NSCLC, wherein lipids from a lipid set comprising no more than 100,000 lipids comprising one or more lipids selected from the group consisting of CE, DAG, FA, LysoPC, LysoPA, LysoPC-pmg, LysoPS, PC-pmg, TAG, SM, DMP and LysoPI were detected; as well as, the determination of amounts of lipids including PC(32:1), PC(34:2), PC(36:1), PC(36:2), PC(36:3), PC(36:4), PC(36:1), PC(36:2), PC(36:3), PC(36:4), PC(38:3), PC(38:5), PC(38:6), PC(30:2), SM(34:1), SM(42:2), LysoPC-pmg(12:0), TAG(52:2), TAG(52:5), TAG(54:6), CE(20:4), PC(34:6), PC(32:0), LysoPC(16:0), and LysoPC-pmg(12:0) such as in lung cancer patients including NSCLC patients as compared to healthy human controls using any suitable mass spectrometry method; wherein PC(16:0/16:0) is also known as PC(32:0) as evidenced by HMBD; wherein heterogeneous lipid distributions within tumor tissue is known in the art including that four of the most abundant lipid species are PC(16:0/16:0), PC(16:0/18:1), PC(18:1/18:1), PC(18:0/18:1), SM(d18:1/16:0) are localized in viable tumor regions as evidenced by Chughtai et al.; wherein it is known that fragmentation patterns of phosphatidylcholine by MS/MS include PC(18:2/16:0) and PC(16:0/22:5) as Pastural et al.; and wherein it is known that non-small cell lung cancer is characterized by dramatic changes in phospholipid profiles and that 91 phospholipid species were identified that were differentially expressed in cancer versus non-malignant tissues, and that NSCLC specimens were selected based on stage (I-IIIa) as evidenced by Marien et al., such that one of ordinary skill in the art before the effective filing date of the claimed invention would clearly recognize that biological samples including exosomes obtained from lung cancer patients can be analyzed for the presence, absence, and/or changes in the amounts of specific lipids in a lipid set for the detection, diagnosis, and/or staging of lung cancer in a human patient.
It is prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, "…a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)”. Therefore, in view of the benefits of determining amounts of lipids in a lipid sample as exemplified by Fan et al., it would have been prima facie obvious before the effective filing date of the claimed invention to modify the method of treating and analyzing lipids in a biological sample from a human including plasma, serum, and blood as disclosed by Fan et al. to include a range of treatments in addition to ultra-centrifugation including one or more extractions, concentrations, fractionations and/or separations of the microvesicle fraction, as well as, a range of mass spectrometry methods as taught by Fan et al. with a reasonable expectation of success in creating total lipid profiles of a human subject with lung cancer.
Thus, in view of the foregoing, the claimed invention, as a whole, would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, the claims are properly rejected under 35 USC §103 as obvious over the art.

Response to Arguments
Applicant’s arguments filed March 24, 2021 have been fully considered but they are not persuasive. Applicants essentially assert that: (a) Applicant has amended claim 1 to recite that at least one of the at least five lipids is selected from the group consisting of PC(18:2/18:1), PC(18:2/18:0), PC(22:6/16:0), PC(18:2/16:0), PC(16:0/16:0), PC(18:0/18:1), PC(18:0/20:3), PC(16:0/20:4), PC(16:0/22:5), PC(18:0/18:2), PC(18:1/18:2), PC(16:0/22:6), PC(16:0/18:2), PC(20:3/18:0), PC(20:4/16:0), and PC(22:5/16:0) (Applicant Remarks, pg. 10, first full paragraph).
Regarding (a), as provided in the 35 USC 112(b) rejection supra, claim 1 is indefinite for the recitation of a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim), since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. Moreover, Fan et al. teach the detection of phosphatidylcholines in the exosomal fraction including PC(32:0), wherein PC(16:0/16:0) is also known as PC(32:0) as evidenced by HMBD (interpreting PC(36:0) to refer to PC(16:0/16:0); and comprising at least five lipids in the lipid set). Thus, Fan et al. teach all of the limitations of the claims.


New Objections/Rejections
Claim Objections
Claims 1, 4, 12, 20, 21 and 24 are objected to because of the following informalities: a clean copy of the claims is requested because Applicant has made a multitude of changes to the claims resulting in significant portions of the recitation being lined-through and, thus, the claims are visually challenging to the Examiner to correctly decipher the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4, 12, 20, 21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al. (US Patent Application Publication No. 201309592, published May 2, 2013; of record) in view of Louie et al. (International Application WO2014116856, published July 31, 2014); and Zacek et al. (Journal of Lipid Research, 2016, 57, 2225-2234) as evidenced by Marien et al. (International Journal of Cancer, 2015, 137, 1539-1548; and Supplemental Data, 2015, 137, 1-9; of record); and Pastural et al. (US Patent Application Publication No. 20120202188, published August 9, 2012); and HMBD (Human Metabolome Database, 2021, 1-13); and UCLA (UCLA Health, 2021, 1-3); and Kelly et al. (International Journal of Breast Cancer, Article ID 1367159, Hindawi, 2017, 1-8). This is a new rejection necessitated by amendment of the claims in the response filed 03-24-2021.
Regarding claims 1, 4, 12 (in part), 20, 21 and 24, Fan et al. teach methods to determine the presence or absence of one or more cancer types in an animal, wherein the amounts of lipids in a sample such as a bodily fluid or treatment thereof from an animal are used with a predictive model to make the determination, such that the lipid amounts can be measured using mass spectrometry,  animal includes humans (corresponding to determining lipid amounts; cancer; predictive model; and mass spectrometry, claim 1) (Abstract; and paragraph [0014]). Fan et al. teach that early detection is associated with better treatment options and improved outcome (interpreted as early stage NSCLC, claim 24) (paragraph [0003], lines 3-4). Fan et al. teach that in some embodiments, the lipid set comprises no more than 100,000 lipids; and that the lipid set comprises one or more lipids selected from a lipid set selected from, for example, CE, DAG, FA, LysoPC, LysoPA, LysoPC-pmg, LysoPS, PC-pmg, TAG, SM, DMP and LysoPI (paragraphs [0006]; and [0007], lines 1-13). Fan et al. teach that bodily fluids include blood, serum or plasma (corresponding to blood or plasma, claim 1) (paragraph [0005]). Fan et al. teach the detection of phosphatidylcholines in the exosomal fraction including: PC(34:2), PC(36:4), PC(36:1), PC(36:2), PC(36:3), PC(36:4), PC(38:3), PC(38:5), PC(38:6) (interpreted as encompassing the lipids as recited in claim 1, claim 1) (paragraphs [0020]-[0021]; and Figures 2, 3 and 4). Fan teach that the at least one cancer type comprises lung cancer, wherein the one or more lipids in the lipid set is selected from the group including: MAG(18:0), TAG(52:2), TAG(52:5), TAG(54:6), CE(20:4), PC(34:6), PC(32:0), SM(34:1), SM(42:2), LysoPC(16:0) and LysoPC-pmg(12:0) (corresponding to lung cancer; at least five lipids; and including lysoPCpmg (12:0), LysoPC (16:0), CE (20:4), claims 1, 12 and 20) (paragraphs [0007], lines 33 and 35; [0008]; and [0010], lines 6-7 and 13), wherein PC(16:0/16:0) is also known as PC(32:0) as evidenced by HMBD (pg. 2, Synonyms). Fan et al. teach the detection of cancer such as lung cancer including NSCLC by detecting lipids such as the broader genus of lipids such as; PC(32:1), PC(34:2), PC(36:1), PC(36:2), PC(36:3), PC(36:4), PC(38:3), PC(38:6) and SM(34:1) (interpreted as encompassing the lipids as recited in claim, claims 1, 12 and 20) (paragraphs [0007]; [0008]; and [0010]). Fan et al. teach that lipids including phosphatidyl cholines are detected in the exosomal fraction (corresponding to isolating exosomes) (paragraphs [0021]-[0022]; and Figures 2-5), wherein it is known that fragmentation patterns of phosphatidylcholine by MS/MS include PC(18:2/16:0) and PC(16:0/22:5) as evidenced by Pastural et al. (paragraph [0020]; and pg. 22, Table 15). Fan et al. teach that treatment of a bodily fluid can include any suitable method including ultra-centrifugation (interpreted as encompassing exosomes), wherein the same (e.g., a bodily fluid extract or lipid microvesicle fraction of blood plasma) comprises a concentration of lipid microvesicles that is higher than normally found in the body (corresponding to isolating exosomes; and mass spectrometry methods can comprise any suitable method including MALDI, GC/MS and LC/MS (interpreted as determining lipids by mass spectrometry, claim 1) (paragraph [0080]). Fan et al. teach that mass spectra analysis including comparison of masses to known masses, chromatographic retention times (e.g., for GC/MS or LC/MS), and mass fragmentation patterns including comparisons of characteristics with databases such as databases of standards (paragraph [0082]). Fan et al. teach that a predictive model can comprise any suitable model for determining the presence or absence of one or more cancer types including machine-learning methods (elected species) and partial least squares (PLS) (corresponding to machine-learning methods; and encompassing LASSO and random forest) (paragraph [0084], lines 1-2 and 7-10). Fan et al. teach that blood was drawn from human diagnosed with breast cancer, a human diagnosed with the lung cancer including non-small-cell lung carcinoma (NSCLC) (elected species), and healthy (cancer-free) humans (corresponding to NSCLC, claims 1, 4 and 21) (paragraph [0087], lines 1-4); wherein it is known that non-small cell lung cancer is characterized by dramatic changes in phospholipid profiles and that 91 phospholipid species were identified that were differentially expressed in cancer versus non-malignant tissues, wherein NSCLC specimens were selected based on stage (I-IIIa) as evidenced by Marien et al. (Abstract; and pg. 1540, col 2, first full paragraph, lines 1-9). Fan et al. teach that suitable mass analyzers include quadrupole analyzer, and time-of-flight analyzer; and that, in some instances, the mass analyzer system such as electron impact ionization; electrospray, chemical ionization; and matrix-assisted laser desorption ionization (MALDI) has sufficient resolution to determine lipid identity without further experimental means (paragraph [0080], lines 8-22).
Fan et al. do not specifically exemplify at least two additional lipid species as recited in instant claim 12 (instant claim 12, in part).
Regarding claim 12 (in part), Louie et al. teach method for identifying one or more diseased cells in a subject for cancer diagnosis, methods for determining cancer progression in a subject and methods for assessing health status in subject from a biological sample derived from the subject and analyzed by mass spectrometry to determine the abundance of one or more lipids in the biological sample, such that an altered abundance of the one or more lipids as compared to a reference level,  presence of one or more diseased cells in the subject, wherein the reference sample can be from a healthy subject, a mammalian subject, or a human subject (Abstract; and paragraph [0006]). Louie et al. teach that tumor-derived exosomes are emerging mediators of tumorigenesis, wherein microparticles are part of the mechanism of cancer metastasis (paragraph [0004], lines 5-6). Louie et al. teach that the one or more microparticles are exosomes, cell membrane fragments, cellular and intracellular organelle fragments, lipid bilayer, or a combination thereof (paragraph [0008], lines 1-3). Louie et al. teach a method for cancer diagnosis by analyzing a biological sample by mass spectrometry and determining the abundance of one or more lipids, wherein the cancer includes lung cancer (paragraph [0013]; and [0014]). Louie et al. teach that Tables 1 and 2 show lipids found to be abundant in exosomes isolated from highly metastatic F10 melanoma cells using LC/MS analysis (paragraph [0087], lines 6-8; and Tables 1 and 2), wherein it is known that metastatic tumors in the lungs are malignancies that develop at other sites and spread via the blood stream to the lungs, such that common tumors that metastasize to the lungs include breast cancer; however, almost any cancer has the capacity to spread to the lungs as evidenced by UCLA (pg. 1, Causes). Louie et al. teach that lipids in Tables 1 and 2 include: PC(32:0), PC(36:2), PC(36:1), LysoPC(16:0), SM(d18:1/16:0), SM(d18:1/18:0), and SM(d18:1/24:1) (interpreted as encompassing the lipids as recited in instant claim 12, claim 12) (pgs. 24-27; Tables 1 and 2).
It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify and/or combine the method of determining the presence or absence of at least one cancer type in an animal including lung cancer using MALDI mass spectrometry to determine the amounts of lipids in a biological sample including PC(36:1), PC(36:2), CE(20:4), PC(34:6), PC(32:0), LysoPC(16:0) and LysoPC-pmg(12:0) as exemplified by Fan et al. to include lipids that tend to be upregulated in cancer including PC(32:0), PC(36:2), PC(36:1), LysoPC(16:0), SM(d18:1/16:0), SM(d18:1/18:0), and SM(d18:1/24:1) as disclosed by Louie et al., with a reasonable expectation of success in determining the health status of a subject such as the presence or absence of cancer including lung cancer because Louie et al. teach that an altered abundance of cancer-associated lipids as compared to a reference level indicates the presence of one or more diseased cells in the subject. Moreover, it would have been prima facie obvious for one of ordinary skill in the art before the 
The combined references of Fan et al. and Louie et al. do not specifically exemplify additional lipids as recited in claim 20 (claim 20, optionally in part).
Regarding claim 20 (in part), Zacek et al. teach that phosphatidylcholine (PC) species in human plasma are used as biomarkers of disease, such that a targeted shotgun approach for analysis of isobaric and isomeric PCs was developed (Abstract, lines 1-4). Zacek et al. teach that changes in the PC species of various tissues are linked to diseases including cancer, wherein progress in MS instrumentation has enabled the replacement of the classical separation step by direct injection of a sample into the mass spectrometer, which is referred to as shotgun lipidomics, such that removing the chromatography step considerably reduces the total time of analysis (pg. 2225, col 2; first full paragraph, lines 2-11). Zacek et al. teach the detection of PC moieties including PC(16:0/16:0), PC(18:1/18:2), PC(18:0/18:1), PC(18:2/20:4), PC(18:0/20:4) and PC(18:0/20:3) (interpreted as additional lipids, claims 1, 12, and 20) (pg. 2231, Table 1). Zacek et al. teach that providing enhanced structural information for PC biomarkers can aid in the determination of disease mechanism or potential therapies (pg. 2233, col 1; first full paragraph, lines 1-3).
It is prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, "…a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)”. Therefore, in view of the benefits of prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify and/or combine the method of determining the amounts of lipids in a sample by analyzing mass fragmentation patterns for the detection of cancer-associated lipids including; PC(36:1), PC(36:2), CE(20:4), PC(34:6), PC(32:0), LysoPC(16:0) and LysoPC-pmg(12:0) as disclosed by Fan et al.; to include the lipids that tend to be upregulated in cancer including PC(32:0), PC(36:2), PC(36:1), LysoPC(16:0), SM(d18:1/16:0), SM(d18:1/18:0), and SM(d18:1/24:1) as disclosed by Louie et al., along with the detection and quantification of PC moieties linked to diseases such as cancer including PC(16:0/16:0), PC(18:1/18:2), PC(18:0/18:1), PC(18:2/20:4), PC(18:0/20:4) and PC(18:0/20:3) as disclosed by Zacek et al., with a reasonable expectation of success in determining the health status of a subject including determining the presence or absence of cancer including lung cancer and/or cancer metastasis because Louie et al. teach that an altered abundance of cancer-associated lipids as compared to a reference level is indicative of the presence of one or more diseased cells in a subject; while Zacek et al. teach that changes in PC species of various tissues are linked to diseases such as cancer; and Fan et al. teach that determining amounts of specific lipids indicates the presence of absence of at least one cancer including lung cancer, wherein one of ordinary skill in the art would be motivated to identify, detect and/or quantify cancer-associated lipids because Fan et al. teach that the early detection and treatment of cancer is typically increases a subject’s chance of survival. Moreover, it would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify, substitute or combine the LC/MS method of detecting lipids as taught by Louie et al. with other mass analyzer systems such as the MALDI mass spectrometry system as taught by Fan et al., and/or the hybrid triple quadrupole ion-trap mass spectrometer as taught by Zacek et al., with a reasonable expectation of success in determining amounts of lipids in a biological sample including an exosomal fraction; in identifying lipid biomarkers of diseases including lung cancer and/or in providing in-depth biomarker information for clinical and mechanistic studies, where one of ordinary skill in the art would be motivated to include the additional mass spectrometer systems because in some instances, a mass analyzer system has sufficient resolution to determine lipid identity without further experimental means as evidenced by Fan et al., and the hybrid triple quadrupole instrument disclosed by Zacek et al. can provide 
Thus, in view of the foregoing, the claimed invention, as a whole, would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, the claims are properly rejected under 35 USC §103 as obvious over the art.

Conclusion
Claims 1, 4, 12, 20, 21 and 24 remain rejected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy M Bunker whose telephone number is (313) 446-4833.  The examiner can normally be reached on Monday-Friday (6am-2:30pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita, can be reached on (571) 272-2876. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from 

/AMY M BUNKER/
Primary Examiner, Art Unit 1639